Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1.  Claims 9-25 are pending.

CLAIM INTERPRETATION
2. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
3.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claims 14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  


Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


6.  Claims 9, and 11-14 are rejected under 35 U.S.C. 102(e) as being anticipated by Liu et al. (US 2013/0079272A1, IDS Ref). 

With respect to base claim 9, steps (a-b) and claim 14, Liu teaches methods for purifying an antibody from at least one contaminant by mixed mode chromatography (abstract; ¶s6, 8; claim 1). 

Liu teaches that the term “antibody” includes bispecific antibodies (¶s64, 153) 

A “contaminant” is defined by Liu to include antibody fragments (¶91). Accordingly, Liu is considered to meet applicant’s claimed limitation of providing a mixed antibody composition which includes one or more intact antibodies and non-intact antibody molecules such as one or more antibody fragments. 

The mixed mode resin taught by Liu is also considered to have a differential affinity between the intact antibody and non-intact antibody molecule because Liu teaches that the intact antibody can be purified from the contaminant using the mixed mode resin.

With respect to steps (c-d), Liu teaches loading the composition onto the mixed mode material (¶s6, 95) and recovering the purified antibody (¶118; see also Fig. 31 showing using Capto Adhere resin for purifying various intact antibodies). Accordingly, Liu is considered to teach that the mixed mode resin, which is the “separation means” has a 

The contacting step (c) is also considered to be “under conditions” that allow for the differential binding because Liu teaches flow rate, conductivity, and/or pH (¶95). 

Claim 11 is included because Liu teaches using a ChromaSorb membrane in some embodiments for the mixed mode material (¶13, 351-356). 

Claims 12-14 are included because Liu teaches that the mixed mode material can include a  MEP HyperCel resin (¶13), which as evidenced by claim 14 itself would constitute a separation means which is “coupled to a ligand having high specificity and affinity for a bispecific antibody molecule” . (see also the attached article by Arakawa which evidences at lines 1-4 that MEP HyperCel binds antibodies through hydrophobic interaction with relatively high binding capacity”). 

The reference teachings anticipate the claimed invention.

7. Claims 9-12 and 15-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Fischer et al. (US2014/0179547, IDS Ref.). 

The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not the invention “by another,” or by an appropriate showing under 37 CFR 1.131.

With respect to base claim 9, Fischer teaches a method of purifying bi-specific antibodies composed of a single heavy chain and two different light chains, one containing a Kappa constant domain and the other a Lambda constant domain (abstract). 

With respect to step (a), Fischer teaches that the co-expression of the heavy chain and two light chains generates a mixture of three different antibodies: two monospecific bivalent antibodies and one bispecific bivalent antibody. (¶s92, 121).



Both the Kappa and Lambda select resins are considered to constitute “a separation means that has a differential affinity between a bispecific antibody and a non-intact antibody molecule” because the resins were able to separate the monospecific forms from the kappa/lambda containing antibodies. 

With respect to step (d), Fischer teaches final recovering of the bispecific antibody bearing a kappa and lambda light chain in the final elution fraction (¶121). 

Claim 10 is included because Fischer as noted supra teaches separation of the kappa and Light chains from the bi-specific lambda/kappa antibody as noted supra.

Claim 11 is included because Fischer teaches for example using the capture-select resin (¶141). 

Claim 12 is included because Fischer teaches that the Capt7ureSelect Fab Kappa affinity matrix was for example specific for the immunoglobulin molecules bearing a Kappa light chain (¶121). 

Claim 15 is included because Fischer teaches that the final elution included the bispecific antibody bearing both a kappa and lambda light chain (¶121). 

Claim 16 is included because Fischer teaches that for example in the contacting step with the lambda affinity matrix, the kappa light chain does not bind to the column whereas the bispecific antibodies that include the light chain could be eluted (¶121). 

Claim 17 is included because Fischer as noted supra teaches finding the bispecific antibodies in the final elution fraction from the lambda capture select resin. Fisher teaches elution by applying 5 column volumes 0.1 M Glycine pH 3.0 and collecting this fraction (¶121). 

Claim 18 is included because Fischer that at the contacting of the either the kappa or lambda affinity resin steps, the immunoglobulin molecules bearing a lambda or kappa monospecific chain were contained in the flow through whereas the fractions containing the bispecific antibody were eluted from the resin which is considered to meet the limitation “removing any unbound, non-intact antibody molecules  form the composition”. 

The reference teachings anticipate the claimed invention.

8. Claims 9 and 11-15 are rejected under 35 U.S.C. 102(e) as being anticipated by Scheer et al. (US 2011/0287009). 

With respect to base claim 9 step (a-b), Scheer teaches purification of a hetermultimer composition and contaminants by loading the mixture to low pH hydrophobic interaction chromatography (HIC) Dionex Pro Pac HIC-10 (¶s295, 407). 

With respect to steps (c-d), Scheer teaches that a gradient elution was performed and the proteins were separated into two major species, one containing the intact bispecific antibody and the other containing excess anti-EGFR half-antibody, which is considered “a non-intact antibody molecule”. As the contaminant and bi-specific antibody separated into two different fractions, the HIC, which is considered the “separation means” would inherently allow for differential binding to the “separation means” by the bispecific antibody compared to the non-intact antibody molecule (¶407). The contacting step with the HIC is also considered to be “under conditions” because Scheer teaches diluting the antibody with a buffer prior to loading (¶407). 

Claims 11 and 13 are included because the ProPac HIC-10 HPLC column contains multi-functional ligand attachments, as is evidence by the “ThermoFisher” attachment A, and accordingly is considered “a mixed mode chromatography resin”. 

Claims 12 and 14 are included because Liu teaches that the mixed mode material can include a MEP HyperCel resin (¶13), which as evidenced by claim 14 itself would constitute a separation means which is “coupled to a ligand having high specificity and affinity for a bispecific antibody molecule” . (see also the attached article by Arakawa which evidences at lines 1-4 that MEP HyperCel binds antibodies through hydrophobic interaction with relatively high binding capacity”). 

Claim 15 is included because Scheer as noted teaches differential elution of the bispecific antibody form the half-antibody, which is considered “the non-intact antibody molecule). 

The reference teachings anticipate the claimed invention.

9. Claims 9-12 and 15-18 are rejected under 35 U.S.C. 102(e) as being anticipated by Fischer et al. (US2012/0184716, IDS Ref.). 

The applied reference has a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 102(e) might be overcome either by a 

With respect to base claim 9, Fischer teaches a method of purifying bi-specific antibodies composed of a single heavy chain and two different light chains, one containing a Kappa constant domain and the other a Lambda constant domain (abstract). 

With respect to step (a), Fischer teaches that the co-expression of the heavy chain and two light chains generates a mixture of three different antibodies: two monospecific bivalent antibodies and one bispecific bivalent antibody. (¶108).

With respect to steps (b-c), Fischer teaches that the bispecific antibody is purified using a three-step affinity chromatography procedure which includes Protein A to capture IgG molecules including both monospecific and bispecific antibodies, followed by Kappa select to capture IgG containing Kappa light chain(s), and Lambda select to capture IgG containing Lambda light chains. (Fig. 8A; ¶108). The contacting step with for example the Capture Select lambda resin is considered to be “under conditions” because the eluate form the prior kappa Select affinity resin was buffer exchanged and then applied to the Lambda affinity matrix (¶108). 

Both the Kappa and Lambda select resins are considered to constitute “a separation means that has a differential affinity between a bispecific antibody and a non-intact antibody molecule” because the resins were able to separate the monospecific forms from the kappa/lambda containing antibodies. 

With respect to step (d), Fischer teaches final recovering of the bispecific antibody bearing a kappa and lambda light chain in the final elution fraction (¶108). 

Claim 10 is included because Fischer as noted supra teaches separation of the kappa and Light chains from the bi-specific lambda/kappa antibody as noted supra.

Claim 11 is included because Fischer teaches for example using the capture-select resin (¶141). 

Claim 12 is included because Fischer teaches that the CaptureSelect Fab Kappa affinity matrix was for example specific for the immunoglobulin molecules bearing a Kappa light chain (¶108). 

Claim 15 is included because Fischer teaches that the final elution included the bispecific antibody bearing both a kappa and lambda light chain (¶108). 



Claim 17 is included because Fischer as noted supra teaches finding the bispecific antibodies in the final elution fraction from the lambda capture select resin. Fisher teaches elution by applying 5 column volumes 0.1 M Glycine pH 3.0 and collecting this fraction (¶108). 

Claim 18 is included because Fischer that at the contacting of the either the kappa or lambda affinity resin steps, the immunoglobulin molecules bearing a lambda or kappa monospecific chain were contained in the flow through whereas the fractions containing the bispecific antibody were eluted from the resin which is considered to meet the limitation “removing any unbound, non-intact antibody molecules  form the composition”. 

The reference teachings anticipate the claimed invention.

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained even though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

11.  Claims 9, 11-14, and 19-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2013/0079272A1, IDS Ref), in view of Engstrand et al. (US2007/0259453, IDS Ref.).


Liu teaches that the term “antibody” includes bispecific antibodies (¶s64, 153) 

A “contaminant” is defined by Liu to include antibody fragments (¶91). Accordingly, Liu is considered to meet applicant’s claimed limitation of providing a mixed antibody composition which includes one or more intact antibodies and a non-intact antibody molecules such as one or more antibody fragments. 

The mixed mode resin taught by Liu is also considered to have a differential affinity between the intact antibody and non-intact antibody molecule because Liu teaches that the intact antibody can be purified from the contaminant using the mixed mode resin.

With respect to steps (c-d), Liu teaches loading the composition onto the mixed mode material (¶s6, 95) and recovering the purified antibody (¶118; see also Fig. 31 showing using Capto Adhere resin for purifying various intact antibodies). Accordingly, Liu is considered to teach that the mixed mode resin, which is the “separation means” has a differential affinity between intact antibody and a non-intact antibody molecule (i.e., the contaminants of which antibody fragments are one such contaminant) and that the separation means allows for differential binding to the separation means by the one or more intact antibodies as compared to the binding to the separation means by the non-intact antibody molecule as well as separation the one or more intact antibodies from the separation means and retaining the one or more intact antibodies in steps (b-c) of base claim 9. 

The contacting step (c) is also considered to be “under conditions” that allow for the differential binding because Liu teaches flow rate, conductivity, and/or pH (¶95). 

With respect to claim 11, Liu teaches using a ChromaSorb membrane in some embodiments for the mixed mode material (¶13, 351-356). 

With respect to claims 12-14, Liu teaches that the mixed mode material can include a  MEP HyperCel resin (¶13), which as evidenced by claim 14 itself would constitute a separation means which is “coupled to a ligand having high specificity and affinity for a bispecific antibody molecule” . (see also the attached article by Arakawa which evidences at lines 1-4 that MEP HyperCel binds antibodies through hydrophobic interaction with relatively high binding capacity”). 

Differences with claimed invention



Engstrand teaches a method of separating antibodies from other compounds in a sample by contacting the sample with a multi-modal separation matrix to adsorb undesired compounds while the antibodies remain free in the liquid (abstract; ¶s32, 59). 

Engstrand does not specifically recite that the separation means is coupled to “a ligand having high specificity and affinity for a non-intact antibody molecule” as in claim 22. However, Engstrand teaches that the undesired compounds are absorbed to the multimodal separation matrix and a substantially pure fraction of non-adsorbed antibodies is recovered. (¶59) Accordingly and in absence of evidence to the contrary, the mixed mode ligands are considered to have a high specificity and affinity for a non-intact antibody molecule. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a free light chain as one of the contaminants/non-intact antibodies which the primary reference Liu teaches can be separated from intact antibodies by the use of a mixed mode chromatography. 

It would also have been obvious to perform mixed mode chromatography for the separation of non-intact antibodies from intact antibodies using the mixed mode chromatography as taught by Liu either in a flow through mode (i.e., antibodies remain in an unbound fraction).

Those of skill in the art would be motivated to do so because Engstrand teaches that multi-modal chromatography can also be performed in flow through mode such that intact antibodies are advantageously recovered in the flow through of the column. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


12.  Claims 9, 11-15 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (US 2013/0079272A1, IDS Ref) and Scheer et al. (US 2011/0287009), in view of Gagnon et al. (US2009/0270596, IDS Ref).

With respect to base claim 9, steps (a-b) and claim 14, Liu teaches methods for purifying an antibody from at least one contaminant by mixed mode chromatography (abstract; ¶s6, 8; claim 1). 

Liu teaches that the term “antibody” includes bispecific antibodies (¶s64, 153) 

A “contaminant” is defined by Liu to include antibody fragments (¶91). Accordingly, Liu is considered to meet applicant’s claimed limitation of providing a mixed antibody composition which includes one or more intact antibodies and a non-intact antibody molecules such as one or more antibody fragments. 

The mixed mode resin taught by Liu is also considered to have a differential affinity between the intact antibody and non-intact antibody molecule because Liu teaches that the intact antibody can be purified from the contaminant using the mixed mode resin.

With respect to steps (c-d), Liu teaches loading the composition onto the mixed mode material (¶s6, 95) and recovering the purified antibody (¶118; see also Fig. 31 showing using Capto Adhere resin for purifying various intact antibodies). Accordingly, Liu is considered to teach that the mixed mode resin, which is the “separation means” has a differential affinity between intact antibody and a non-intact antibody molecule (i.e., the contaminants of which antibody fragments are one such contaminant) and that the separation means allows for differential binding to the separation means by the one or more intact antibodies as compared to the binding to the separation means by the non-intact antibody molecule as well as separation the one or more intact antibodies from the separation means and retaining the one or more intact antibodies in steps (b-c) of base claim 9. 

The contacting step (c) is also considered to be “under conditions” that allow for the differential binding because Liu teaches flow rate, conductivity, and/or pH (¶95). 

With respect to claim 11, Liu teaches using a ChromaSorb membrane in some embodiments for the mixed mode material (¶13, 351-356). 

With respect to claims 12-14, Liu teaches that the mixed mode material can include a  MEP HyperCel resin (¶13), which as evidenced by claim 14 itself would constitute a separation means which is “coupled to a ligand having high specificity and affinity for a bispecific antibody molecule” .

Scheer teaches purification of a hetermultimer composition and contaminants by loading the mixture to low pH hydrophobic interaction chromatography (HIC) Dionex Pro Pac HIC-10 (¶s295, 407). 

With respect to steps (c-d), Scheer teaches that a gradient elution was performed and the proteins were separated into two major species, one containing the intact bispecific antibody and the other containing excess anti-EGFR half-antibody, which is considered “a non-intact antibody molecule”. As the contaminant and bi-specific antibody separated into two different fractions, the HIC, which is considered the “separation means” would inherently allow for differential binding to the “separation means” by the bispecific antibody compared to the non-intact antibody molecule (¶407). The contacting step with the HIC is also considered to be “under conditions” because Scheer teaches diluting the antibody with a buffer prior to loading (¶407). 

With respect to claims 11 and 13, the ProPac HIC-10 HPLC column contains multi-functional ligand attachments, as is evidence by the “ThermoFisher” attachment A, and accordingly is considered “a mixed mode chromatography resin”. 

With respect to claim 15, Scheer as noted teaches differential elution of the bispecific antibody form the half-antibody, which is considered “the non-intact antibody molecule). 


Differences with claimed invention
Liu and Scheer differ from the claimed invention in the recitation that the step of eluting includes an acetate elution buffer at pH 5.0. 

Gagnon teaches purification of antibodies by mixed mode chromatography where the antibody is eluted which includes exemplary salts and buffer including sodium acetate (abstract; ¶s91, 153) 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included as an elution buffer an acetate elution buffer at pH 5.0 such as one of the exemplary sodium acetate buffer which Gagnon teaches can be used in a mixed mode chromatography purification in the mixed mode purification method of bi-specific antibodies as taught by Liu. 

Those of skill in the art would be motivated to do so because Gagnon teaches that sodium acetate is an exemplary buffer which can be employed in mixed mode chromatography. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 



As Liu teaches that it was known in the art to purify a bispecific antibody using mixed mode chromatography under bind and elution mode, and Gagnon also teaches that exemplary buffers used in elution of antibodies from mixed mode chromatography resins include sodium acetate, the exact pH appears to be optimization well within the skill of the ordinary artisan, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Double Patenting
13. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
14. Claims 9-25  are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-12 of US Patent No: 9,926,382, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘382 Patent  claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using Kappa constant domain specific and Lambda constant domain specific resins, which are considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims 2-4). 
Differences such as that the “separation means” is a mixed mode chromatography resin would be obvious in view of Liu that the contacting step in conducted in flow-through mode or that the bispecific antibody is eluted using an acetate elution buffer at pH 5.0 would be obvious in view of Scheer Engstrand and Gagnon as has been discussed supra. 
15. Claims 9-25 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-8 of US Patent No: 10,047,144, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘144 Patent  claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using Kappa constant domain specific and Lambda constant domain specific resins, which are considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims 1-8). 
Differences such as that the “separation means” is a mixed mode chromatography resin would be obvious in view of Liu that the contacting step in conducted in flow-through mode or that the bispecific antibody is eluted using an acetate elution buffer at pH 5.0 . 
16. Claims 9-25 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-16 of US Patent No: 10,457,749, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘749 Patent  claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using a separation means that includes a mixed mode chromatography and HIC, which are considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims 1-8). 
Differences such as using an acetate elution buffer at pH 5.0 would be obvious in view of Scheer, Engstrand and Gagnon as has been discussed supra. 

17. Claims 9-25  are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-12 of US Patent No: 10,597,465, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘465 Patent  claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using Kappa constant domain specific and Lambda constant domain specific resins, which are considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims  1-3). 
Differences such as that the “separation means” is a mixed mode chromatography resin would be obvious in view of Liu that the contacting step in conducted in flow-through mode or that the bispecific antibody is eluted using an acetate elution buffer at pH 5.0 would be obvious in view of Scheer Engstrand and Gagnon as has been discussed supra. 
18. Claims 9-25 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-22 of US Patent Application No: 16/601,121, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).

Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘121 Patent application claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using a separation means that includes HIC, which is considered a “mixed mode chromatography resin” and is also considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims 1and 9). 
Differences such as using an acetate elution buffer at pH 5.0 would be obvious in view of Scheer, Engstrand and Gagnon as has been discussed supra. 

19. Claims 9-25 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-5 of US Patent Application No: 15/849,388, in view of Liu et al. (US 2013/0079272A1, IDS Ref), Engstrand et al. (US2007/0259453, IDS Ref.), Scheer et al. (US 2011/0287009) Gagnon et al. (US2009/0270596, IDS Ref).
This is a provisional patent application rejection because the claims of the ‘388 have not yet been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘388 Patent application claim the same method of purifying bispecific antibodies having a single heavy chain polypeptide and two different light chains of the Kappa and Lamda type using a separation means that includes HIC, which is considered a “mixed mode chromatography resin” and is also considered ligands having high specificity and affinity for a kappa or lambda light chain constant region (see claims 1 and 2). 
Differences such as that the “separation means” is a mixed mode chromatography resin would be obvious in view of Liu that the contacting step in conducted in flow-through mode or that the bispecific antibody is eluted using an acetate elution buffer at pH 5.0 would be obvious in view of Scheer Engstrand and Gagnon as has been discussed supra. 
20. No claim is allowed. 

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

February 2, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644